DETAILED ACTION
This is an office action on the merits in response to the communication filed on 8/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 10, and 17 have been amended.  Claims 1-20 are considered and are pending in this office action.


Response to Arguments/Comments
103 Rejection
In response to applicant's arguments against the references individually on the limitation of “generating classifier data based on applying a trained classifier to the received return data identifying the return of the at least one item”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, it is the combination of Zhou and Hammond to reject such limitation.  Zhou teaches “generating classifier data based on applying a trained classifier to the data” and Hammond teaches “received return data identifying the return of the at least one item”, please see below for the detailed rejection.
The rest of the argument is moot in light of a new art and new grounds of rejection due to amended claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/256,903 (METHODS AND APPARATUS FOR FRAUD DETECTION).  Although the claims at issue are not identical, they are patentably distinct from each other because they are obvious variances of each other, in which they have common limitations.  It would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the “discrete stochastic gradient descent (DSGD) algorithm” recited in claim 1 of 16/256,903 to include the “dimensionality reduction (DR) algorithm” of the present application since both claimed inventions are directed toward identifying fraudulent transactions.
Note that Fotakis reference describes difference between “discrete stochastic gradient descent (DSGD) algorithm” and “dimensionality reduction (DR) algorithm” in that “dimensionality reduction (DR)” is a genus and the “discrete stochastic gradient descent (DSGD)” is a species of the same group.  Therefore, it further supports the fact that “dimensionality algorithm” and “discrete stochastic gradient descent” overlap each other to render an obviousness double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US20200175421, hereinafter “Zhou”) in view of Hammond et al. (US20090076870, hereinafter “Hammond”) in view of Hammond et al. (US20160148209, hereinafter “Hammond2”) in view of Roy (US20180300631A1; hereinafter “Roy”), further in view of Fitzgerald (US20170270526; hereinafter: “Fitzgerald”).
With respect to claim 1, 10, and 17
Zhou teaches the limitations of:
system, method, and a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations {system, method, and computer-readable medium with instructions executed by a processor; para. [0005], [0054]} comprising: 
a database {memory 1020 and/or storage device 1030; para. [0048], [0049]}; 
a computing device communicatively coupled to the database {processor 1010 capable of processing instructions for execution within the computing system 1000; para. [0048]} and configured to:
applying at least onealgorithm to an initial strategy to generate modified strategy data characterizing a modified strategy comprising at least one rule {stochastic gradient descend (SGD) method may be advantageously utilized, i.e. applied, to update parameters w and b of the logistic classification model, i.e. the original model defining the initial strategy, thereby providing an iterative method for optimizing a differentiable objective function based on a stochastic approximation of gradient descent optimization; thus, after the parameters are updated or modified, the result is modified strategy data characterizing a modified strategy comprising at least one rule; para. [0032]; note that this process is being interpreted as discrete, since the parameters w, b are discrete values; para. [0030]};
storing the modified strategy data in the database {given that parameters w, b are updated iteratively, understood that each iteration, representative of the modified strategy data, is stored in memory, i.e. storing the modified strategy data in the database; para. [0032]};
obtaining, from the database, the modified strategy data {given that parameters w, b are updated iteratively, understood that each iteration, representative of the modified strategy data, is obtained from memory, i.e. obtaining, from the database, the modified strategy data; para. [0032]};
generating classifier data based on applying a trained classifier to the {learning software 112 represents trained classifier that’s applied to the customer transaction data, the resulting categorization defining classifier data; para. [0012], [0014], [0015], [0017]}
wherein the classifier data identifies a probability value that the return is a fraudulent transaction {see [0014.})

based on the modified strategy data, applying the modified strategy to the classifier data {classification model, which includes data described above, may be optimized via application of stochastic gradient descend (SGD) performed iteratively, where the updated iteration represents a modified strategy; para. [0032]};
determining whether the return of the at least one item is fraudulent based on the application of the modified strategy to the classifier data {fraudulent determination made after classification model optimized via stochastic gradient descend (SGD) performed iteratively, i.e. based on the application of the modified strategy to the classifier data; para. [0012], [0014], [0015], [0017], [0032]}.

Zhou doesn’t explicitly disclose, but Fitzgerald teaches:
determine that the probability value is beyond a first threshold; determine that the return data comprises a value beyond a second threshold (see para [0035-0037].)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Zhou to include the features of Fitzgerald, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the large volume of data that’s ingested for fraud detection, one of ordinary skill would have been motivated to combine these old elements to detect automatically and in real-time new fraud patterns and generate new rules to catch instances thereof {para. [0004] of Fitzgerald}.


Zhou in view of Fitzgerald don’t explicitly disclose, but Hammond teaches a similar system for determining whether a return is fraudulent. Hammond discloses: 
receiving return data identifying a return of at least one item {data collected during a requested return transaction 510, together with existing stored data 520, which may comprise information about the customer, the clerk, the store, and/or other stored data, are received and processed to create variables 530 that are indicators of fraud, i.e. receiving return data identifying a return of at least one item and return data; para. [0082]}; 
based on the determination, generating fraud data identifying whether the return of the at least one item is fraudulent {fraud score 550 and/or fraud warning on transaction receipt 330 define generated fraud data that identifies whether the return of the at least one item is fraudulent, according to store rules; para. [0101], [0102]}; 
storing the fraud data in the database {variables 530 may be used to update the repository of stored data 520, i.e. fraud data stored in a database; para. [0084]}; 
in response to the received return data, transmitting, over one or more networks to a computing device, the fraud data identifying whether the return of the at least one item is fraudulent {return authorization service 100 is a separate entity that assesses and authorizes requested returns presented to the merchant 120, i.e. transmitting the data between return authorization service 100 and merchant 120 over one or more networks to a computing device; para. [0038]; fraud score 550 and/or fraud warning on transaction receipt 330 identifies whether the return of the at least one item is fraudulent, according to store rules; para. [0101], [0102]}.
Hammond also discloses: storing the data in the database and obtaining, from the database, the data {retrieval, i.e. obtaining, of stored data associated with these two people who participate in the return transaction; para. [0023]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zhou to include the features of Hammond , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the large volume of data that’s ingested for fraud detection, one of ordinary skill would have been motivated to combine these old elements to streamline the detection of fraudulent returns, thereby reducing exposure to extra labor and bookkeeping expenditures {para. [0004] of Hammond}.

The combination of Zhou, Fitzgerald, and Hammond doesn’t explicitly disclose, but Hammond2 teaches: wherein the trained classifier is trained with previous transaction data to generate the classifier data (see claim 6, wherein the computer-calculated score is calculated by the computer hardware having one or more computer processors implementing one or more statistical models based at least in part on: the first variable of the number of receipted return transactions associated with both the first and second customer identifiers for the first and second customers, the second variable comprising the average amount of return transactions associated with both the first and second customer identifiers for the first and second customers, the first prior merchandise return data associated with the first customer identifier, the first prior merchandise sales data associated with the first customer identifier, the second prior merchandise return data associated with the second customer identifier, and the second prior merchandise sales associated with the second customer identifier); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Zhou/Fitzgerald/ Hammond and Hammond2 to include the features of Hammond2, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the complexities associated with detecting fraudulent returns, one of ordinary skill would have been motivated to combine these old elements to automate a merchant’s return policy and fraud detection, thereby facilitating return authorization decisions {para. [0042] of Hammond2}.


The combination of Zhou, Fitzgerald, Hammond, and Hammond2 does not explicitly disclose, but Roy teaches:
dimensionality reduction (DR) algorithm ([0024], Embodiments of the invention use class-specific feature selection for dimensionality reduction. The advantage in preserving the original features of a problem is that, quite often, those features have meaning and interpretation, while such meaning is usually lost in extracted or derived features. In class-specific feature selection, the algorithm finds separate feature sets for each class such that they are the best ones to separate that class from the rest of the classes.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Zhou, Hammond, and Hammond2 to include the features of Roy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the complexities associated with detecting fraudulent returns, one of ordinary skill would have been motivated to combine these old elements to automate a merchant’s return policy and fraud detection, Roy teaches it’s advantageous to use dimensionality reduction descent-trained classifiers to be able to scale easily with volume and dimension {para. [0002]}.


With respect to claim 2 & 11
The combination of Zhou, Hammond, Hammond2, Roy, and Fitzgerald teaches the limitations of claim 1 & 10 respectively.  Zhou further teaches: the at least one rule of the modified strategy is based further on the application of the at least one DR algorithm to feature data {stochastic gradient descend (SGD) method may be advantageously utilized, i.e. applied, to parameters w and b, i.e. feature data; para. [0032]}. 

Roy further teaches dimensionality reduction (DR) algorithm (see [0024] & [0094]). 

With respect to claim 3 & 12
The combination of Zhou, Hammond, Hammond2, Roy, and Fitzgerald teaches the limitations of claim 2 & 11 respectively.  Hammond further teaches: the feature data comprises an amount of the return of the at least one item ([0023], In addition to the data about the current transaction, the score or other assessment may be based on stored information about the customer's past return activity and other stored data that is available to the computerized system. For example, as was the case with the current transaction, information including, but not limited to, information about one or more dates, locations, return amounts, merchant types, clerks, and the like, associated with past return transactions may be input and/or retrieved.; examiner notes that feature data broadly describes data that pertains to the system, which Hammond discloses.)

With respect to claim 4
The combination of Zhou, Hammond, Hammond2, Roy, and Fitzgerald teaches the limitations of claim 3.  Hammond further teaches: the feature data further comprises an indication of whether a receipt was presented for the return of the at least one item ([0077], The return transaction is assigned an identification number, and the clerk is prompted to verify that the exchange dollar amount and number of items have been correctly entered. The clerk is also prompted to verify whether a purchase receipt has been provided with the return request. The clerk provides an input indicating either that the information is correct or that the information needs to be edited.), and a number of items of the at least one item ([0060], Examples of data reported for a given period may include, for example: total number of returns, total number of items returned, total dollar value returned, total number of requested returns denied, identification of customers whose returns were denied, return statistics by store branch, and the like.)


With respect to claim 5 & 13
The combination of Zhou, Hammond, Hammond2, Roy, and Fitzgerald teaches the limitations of claim 1 & 10 respectively.  Fitzgerald further teaches: the modified strategy data identifies at least a second rule that is based on the application of the at least one machine learning algorithm to the output of a classifier ([0030], [0043], [0047] & Fig. 3, Fitzgerald’s machine-learning algorithm with feedback loop (seen in Fig. 3) is applied to output of classifier to generate new rules, i.e. “modified strategy data” that includes multiple rules, i.e. a first and “second rule”.)

Roy further teaches dimensionality reduction (DR) algorithm (see [0024] & [0094]). 

With respect to claim 6
The combination of Zhou, Hammond, Hammond2, Roy, and Fitzgerald teaches the limitations of claim 5.  Fitzgerald further teaches: the second rule comprises a requirement that the output of the classifier be beyond a threshold ([0043], Still other embodiments may apply all rules in rule data store 212, with each rule adjusting an incremental fraud score until all rules have been applied and the final fraud score is determined. Yet other embodiments may begin with the fraud score at zero (or other intermediate value) and apply rules in series until the fraud score exceeds either a threshold for being classified genuine in one direction or a threshold for being classified as fraudulent in the opposite direction.)

Claims 7, 8, 14, 15, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20200175421, hereinafter “Zhou”) in view of Hammond et al. (US 20090076870, hereinafter “Hammond”) in view of Hammond et al. (US 20160148209, hereinafter “Hammond2”) in view of Roy (US20180300631A1; hereinafter “Roy”) in view of Fitzgerald (US20170270526; hereinafter: “Fitzgerald”), and further in view of Nair et al. (US20190325271A1; hereinafter: “Nair”).
With respect to claim 7, 14 & 18
The combination of Zhou, Fitzgerald, Hammond, Hammond2, and Roy teaches the limitations of claim 1, 10 & 17 respectively.  The combination does not explicitly disclose, but Nair teaches:
the DR algorithm comprises: selecting a number of features generated from a plurality of feature selection algorithms ([0017], select transaction data associated with payment transactions conducted by a first plurality of users, wherein the transaction data comprises first transaction data associated with payment transactions conducted by a first plurality of users in a first geographic area and second transaction data associated with payment transactions conducted by a second plurality of users in a second geographic area; [0075], the transaction data associated with the payment transactions may include feature data associated with one or more features associated with the payment transactions included in the transaction data. In some non-limiting embodiments, a feature may include a characteristic that is derived (e.g., created) based on one or more values of the plurality of data fields associated with the payment transactions included in the transaction data.); and 
applying at least one binning algorithm to the selected number of features to associate the number of features with each of a plurality of bins ([0026], normalizing the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area comprises: normalizing one or more features associated with payment transactions conducted by the first plurality of users in the first geographic area and one or more features associated with payment transactions conducted by the second plurality of users in the second geographic area; see also [0082], In some non-limiting embodiments, a normalization technique may include a Z-score technique, a binning technique, and/or a min-max normalization technique.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhou/ Fitzgerald/ Hammond/Hammond2/Roy with the teaching of Nair as they relate to a system/method of data collection.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to use machine learning algorithm to detect any fraudulent activities. 

With respect to claim 8, 15 & 19
The combination of Zhou, Fitzgerald, Hammond, Hammond2, Roy, and Nair teaches the limitations of claim 7, 14 & 18 respectively.  Nair further teaches: wherein the DR algorithm further comprises weighting the number of features in each of the plurality of bins based on at least one transaction characteristic associated with each of the number of features ([0082], model management system 102 may normalize the transaction data associated with payment transactions conducted by the plurality of users by performing a normalization technique and/or a de-weighting technique on the transaction data. In this way, model management system 102 transforms features of the transaction data (e.g., derived characteristics created using the data, derived characteristics of users involved in payment transactions created using the data, and/or the like) by means of statistical techniques and stabilizes information bias associated with the data.)

Claims 9, 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20200175421, hereinafter “Zhou”) in view of Hammond et al. (US 20090076870, hereinafter “Hammond”) in view of Hammond et al. (US 20160148209, hereinafter “Hammond2”) in view of Roy (US20180300631A1; hereinafter “Roy”) in view of Fitzgerald (US20170270526; hereinafter: “Fitzgerald”) in view of Nair et al. (US20190325271A1; hereinafter: “Nair”), and further in view of Karnagel et al. (US20200118036A1; hereinafter: “Karnagel”).
With respect to claim 9, 16 & 20
The combination of Zhou, Fitzgerald, Hammond, Hammond2, Roy, and Nair teaches the limitations of claim 8, 15 & 19 respectively.  The combination does not explicitly disclose, but Karnagel teaches: wherein the DR algorithm further comprises: generating a feature importance factor for each of the number of features based on the execution of equation F = X * MJ ([0016], a computer calculates, for each feature of a training dataset, a relevance score based on: a relevance scoring function, and statistics of values, of the feature, that occur in the training dataset. A rank based on relevance scores of the features is calculated for each feature. A sequence of distinct subsets of the features, based on the ranks of the features, is generated. For each distinct subset of the sequence of distinct feature subsets, a fitness score is generated based on training a machine learning (ML) model that is configured for the distinct subset) and
determining a minimal set of predominant features based on the generated feature importance factors (see [0017], With scalable search, instead of evaluating all n feature subsets or applying a sequential search, an exponential subset-selection function is applied. This function will select many small subsets of features and few large subsets, all based on feature ranking order. The following are multiple reasons for this approach. Small subsets can be evaluated faster than large subsets, because the size of the dataset and the amount of processing needed are reduced.  The relative size difference is more significant between small subsets than larger ones. For example, having a dataset with 1000 features, it would be desirable to test a 5-feature subset, even knowing that a 10-feature subset is good, because it would reduce the size by half If a 900-feature subset was found as good, the potential reduction with an 895-feature subset is not significant enough to justify its evaluation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhou/ Fitzgerald/Hammond/Hammond2/Roy/Nair with the teaching of Karnagel as they relate to a system/method of data collection.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to use machine learning algorithm to detect any fraudulent activities. 


Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/Examiner, Art Unit 3685                                                                                                                                                           9/9/2022
                                                                                                                                                                                       
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685